DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/511,385, filed on 15 March 2017.

Information Disclosure Statement
4.	The Information Disclosure Statements filed 23 December 2019, 28 August 2020, and 19 April 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.  In the IDS of 23 December 2019, foreign reference #6 is lined through since there is no copy present in the case file.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US-2011/0293161).
	Regarding claim 1:  Yi discloses a device for three-dimensional imaging of an object (fig 1 and [0034] of Yi), comprising: an illumination device, which is controllable, in order to set a plurality of illumination angles for illumination of the object from the plurality of illumination angles (fig 1(122), [0036], [0048]-[0050], and [0060]-[0061] of Yi – x-ray illumination at a plurality of angles to create a 3D scan); a detector having an image sensor, which is configured to capture a plurality of images of the object illuminated from the plurality of illumination angles (fig 1(124), [0037]-[0038], and [0049]-[0052] of Yi – x-ray detector array detecting received x-ray intensities at a plurality of angles); an electronic processing device, which is coupled to the image sensor and which is configured for processing the plurality of images (fig 1(150) and [0040]-[0041] of Yi), wherein the electronic processing device is configured to determine three-dimensional amplitude information of the object depending on the plurality of images by at least one of a forward propagation from the object to the image plane or a back-propagation or a back-projection (fig 2B, fig 3, [0043]-[0052], [0062], and [0083] of Yi – voxel values (3D amplitude information) determined from the plurality of 2D images using forward propagation).
	Regarding claim 2:  Yi discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to determine computationally from an estimation for the three-dimensional amplitude information an intensity distribution on the image sensor for one illumination angle of the plurality of illumination angles ([0060]-[0061] of Yi), to determine a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction ([0061] of Yi – for each slice at each defined angle, a correction of the image is performed to correct for the physical properties of the scanner and the radiation), and to perform a back-projection or back-propagation of the correction image ([0062]-[0066] of Yi – filtered back-projection with respect to each slice).
	Regarding claim 3:  Yi discloses the device as claimed in claim 2 (as rejected above), wherein the electronic processing device is configured to perform the back-projection or the back-propagation into volume elements ([0062]-[0067] of Yi) which are arranged in a plurality of different planes perpendicular to an optical axis (fig 1(122,124) and [0037] of Yi – each plane is captured on the x-ray detector array 124, which is perpendicular to the optical axis of the x-ray source 122).
	Regarding claim 4:  Yi discloses the device as claimed in claim 2 (as rejected above), wherein the electronic processing device is configured to update the estimation depending on the back-projection or the back-propagation, and to repeat iteratively the determination of the correction image and the back-projection or back-propagation for at least one further illumination angle ([0061]-[0067] of Yi – filtered back-projection and reconstruction for a plurality of angles).
	Regarding claim 5:  Yi discloses the device as claimed in claim 2 (as rejected above), wherein the electronic processing device is configured to determine the intensity distribution on the image sensor by at least one of a projection or propagation of a light field ([0062]-[0067] of Yi – tomographic image intensities with background subtraction, so the actual intensity distribution on the image sensor).
	Regarding claim 6:  Yi discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to apply, for each illumination angle of the plurality of illumination angles, a transformation, which is assigned to the illumination angle, to an image which was detected for the corresponding illumination angle, wherein the transformation compensates for a tilting of the detector relative to an illumination beam ([0060]-[0066] of Yi – for each slice at each defined angle, a correction transform is performed to correct for the physical properties of the scanner and the radiation).
	Regarding claim 7:  Yi discloses the device as claimed in claim 6 (as rejected above), wherein the electronic processing device is configured to apply the transformation assigned to the respective illumination angle at least to a portion of the plurality of images, in order to generate a plurality of modified images, and in order to reconstruct the three-dimensional amplitude information from the plurality of modified images ([0060]-[0061] of Yi – 2D image at each angle transformed for reconstructing the 3D object).
	Regarding claim 8:  Yi discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to reconstruct the three-dimensional amplitude information depending on those pixels of the image sensor into which a volume element of the object is respectively imaged for the plurality of illumination angles ([0040]-[0041], and [0048]-[0050] of Yi).
	Regarding claim 9:  Yi discloses the device as claimed in claim 8 (as rejected above), wherein the electronic processing device is configured to determine, depending on a distance between the volume element and a focal plane of the detector, those pixels of the image sensor into which the volume element of the object is respectively imaged for the plurality of illumination angles (fig 2B, fig 3, [0043], and [0046]-[0052] of Yi – according to slice of interest, as well as the voxel location vector of a voxel inside the object).
	Regarding claim 10:  Yi discloses the device as claimed in claim 8 (as rejected above), wherein the electronic processing device is configured to reconstruct the amplitude information of a plurality of volume elements of the object, which are arranged in a plurality of different planes, depending on intensities detected by the image sensor at a pixel for the different illumination angles (figs 2A-2B, fig 3, and [0048]-[0052] of Yi).
	Regarding claim 11:  Yi discloses the device as claimed in claim 1 (as rejected above), wherein the electronic processing device is configured to invert, for the purpose of reconstructing the three-dimensional amplitude information, for at least a portion of the plurality of images, in each case a distortion which is dependent on the illumination angle during the recording of the corresponding image (fig 3(320) and [0048]-[0051] of Yi – for each angle, portion 320 subtracted (inverted) for that contribution to the reconstructing of the image).
	Regarding claim 12:  Yi discloses the device as claimed in claim 11 (as rejected above), wherein the electronic processing device is configured to calculate an image stack of the object from the plurality of images for reconstructing the three-dimensional amplitude information (figs 2A-2B and [0042]-[0043] of Yi – stack of 2D (fig 2A) images for reconstructing in 3D (fig 2B)).
	Regarding claim 13:  Yi discloses the device as claimed in claim 12 (as rejected above), wherein the electronic processing device is configured to apply a transformation to at least a portion of the plurality of images for calculating an image of the image stack which represents a section through the object along a sectional plane (figs 2A-2B, fig 3, [0042]-[0043], and [0048]-[0050] of Yi), wherein the transformation is dependent on the illumination angle during the recording of the corresponding image and on a position of the sectional plane ([0048] and [0060] of Yi).
	Regarding claim 14:  Yi discloses the device as claimed in claim 12 (as rejected above), wherein the electronic processing device is configured to identify mutually corresponding imagings of an object structure in at least two images which were detected for different illumination angles ([0046] and [0050]-[0052] of Yi), and to determine a position of the object structure in the object depending on a displacement between the mutually corresponding imagings of the object structure in the at least two images ([0052]-[0053] of Yi).
	Regarding claim 15:  Yi discloses a method for three-dimensional imaging of an object (fig 1 and [0034] of Yi) comprising: capturing a plurality of images when an object is illuminated at a plurality of illumination angles (fig 1(122,124), [0036]-[0038], and [0048]-[0052] of Yi – x-ray detector array detecting received x-ray intensities at a plurality of angles), and reconstructing three-dimensional amplitude information of the object from the plurality of images captured for respective ones of the plurality of illumination angels by at least one of a forward projection from the object to the image plane or a back-projection or a back-propagation (fig 2B, fig 3, [0043]-[0052], [0062], and [0083] of Yi – voxel values (3D amplitude information) determined from the plurality of 2D images using forward propagation).
	Regarding claim 16:  Yi discloses the method as claimed in claim 15 (as rejected above), further comprising: computationally determining from an estimation for the three-dimensional amplitude information an intensity distribution on the image sensor for one illumination angle of the plurality of illumination angles ([0060]-[0061] of Yi), determining a correction image, which is dependent on a comparison of the computationally determined intensity distribution with the image detected for the illumination direction ([0061] of Yi – for each slice at each defined angle, a correction of the image is performed to correct for the physical properties of the scanner and the radiation), and performing a back-projection or back-propagation of the correction image ([0062]-[0066] of Yi – filtered back-projection with respect to each slice).
	Regarding claim 17:  Yi discloses the method as claimed in claim 16 (as rejected above), wherein performing the back-projection or back-propagation comprises performing the back-projection or the back-propagation into volume elements ([0062]-[0067] of Yi) which are arranged in a plurality of different planes perpendicular to an optical axis (fig 1(122,124) and [0037] of Yi – each plane is captured on the x-ray detector array 124, which is perpendicular to the optical axis of the x-ray source 122).
	Regarding claim 18:  Yi discloses the method as claimed in claim 16 (as rejected above), further comprising updating the estimation depending on the back-projection or the back-propagation, and repeating iteratively the determination of the correction image and the back-projection or back-propagation for at least one further illumination angle ([0061]-[0067] of Yi – filtered back-projection and reconstruction for a plurality of angles).
	Regarding claim 19:  Yi discloses the method as claimed in claim 16 (as rejected above), further comprising determining the intensity distribution by at least one of a projection or a propagation of a light field ([0062]-[0067] of Yi – tomographic image intensities with background subtraction, so the actual intensity distribution on the image sensor).
	Regarding claim 20:  Yi discloses the method as claimed in claim 15 (as rejected above), wherein for the purpose of reconstructing the three-dimensional amplitude information for at least a portion of the plurality of images a respective distortion is inverted which is dependent on the illumination angle during the recording of the corresponding image (fig 3(320) and [0048]-[0051] of Yi – for each angle, portion 320 subtracted (inverted) for that contribution to the reconstructing of the image).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616